Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 1 of 12 PageID 493




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SHEILA R. MUNOZ, and
   RAYMOND MUNOZ,

               Plaintiffs,
   v.                                       Case No. 8:20-cv-2311-VMC-AEP

   CITIMORTGAGE, INC.,

               Defendant.
                                    /

                                    ORDER

         This matter comes before the Court upon consideration of

   Defendant    CitiMortgage,     Inc.’s     Motion   to   Dismiss   Amended

   Complaint (Doc. # 31), filed on December 22, 2020. Plaintiffs

   Sheila and Raymond Munoz responded on January 12, 2021. (Doc.

   # 34). For the reasons set forth below, the Motion is granted.

   I.    Background

         Both the Court and parties are familiar with the facts

   of this Real Estate Settlement Procedures Act (“RESPA”) case.

   Therefore, the Court need not reiterate them here. The Munozes

   initially filed this suit in state court on September 1, 2020.

   (Doc. # 1-2). CitiMortgage removed the case to this Court on

   October 1, 2020. (Doc. # 1). On November 23, 2020, the Court

   dismissed    the   complaint    for      failure   to   plausibly   plead

   damages under RESPA, granting leave to amend. (Doc. # 24).



                                        1
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 2 of 12 PageID 494




          On   December      14,    2020, the       Munozes     filed an        amended

   complaint, which includes claims against CitiMortgage for

   various violations of Section 2605(e) of RESPA. (Doc. # 31).

   On    December    22,     2020, CitiMortgage          moved    to dismiss          the

   amended complaint. (Doc. # 31). The Munozes have responded

   (Doc. # 34), and the Motion is now ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure      12(b)(6),        this    Court    accepts     as   true       all   the

   allegations in the complaint and construes them in the light

   most    favorable        to    the     plaintiff.     Jackson     v.     Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the Court favors the plaintiff with all reasonable inferences

   from the allegations in the complaint. Stephens v. Dep’t of

   Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

   But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell    Atl.     Corp.    v.    Twombly,        550   U.S.    544,     555    (2007)

   (quotations and citations omitted). Courts are not “bound to


                                             2
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 3 of 12 PageID 495




   accept    as   true   a   legal    conclusion     couched    as    a    factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,     documents        central    to   or   referenced       in     the

   complaint, and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

         CitiMortgage moves to dismiss the amended complaint on

   a variety of bases. (Doc. # 31 at 7-17). But, because the

   Court finds that the Munozes still have not sufficiently

   alleged damages, it need only address this argument.

         “RESPA    establishes        certain    actions      which       must    be

   followed by entities or persons responsible for servicing

   federally related mortgage loans, including responding to

   borrower inquiries.” Tallent v. BAC Home Loans, No. 2:12-CV-

   3719-LSC, 2013 WL 2249107, at *3 (N.D. Ala. May 21, 2013).

   Because RESPA is a remedial consumer-protection statute, it

   should    be   “construed    liberally       in   order     to    best    serve

   [Congress’s] intent.” McLean v. GMAC Mortg. Corp., 398 F.

   App’x 467, 471 (11th Cir. 2010) (citation omitted).

         To state a claim for failure to respond to a qualified

   written    request    (“QWR”)       under    RESPA,    a   plaintiff          must

   sufficiently allege the following: “(1) [the defendant] is a


                                         3
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 4 of 12 PageID 496




   loan servicer; (2) [the defendant] received a QWR from [the

   plaintiff]; (3) the QWR relates to servicing of a mortgage

   loan; (4) [the defendant] failed to respond adequately; and

   (5)   [the    plaintiff]     is    entitled        to    actual      or   statutory

   damages.” Porciello v. Bank of Am., N.A., No. 8:14-cv-1511-

   EAK-AEP, 2015 WL 899942, at *3 (M.D. Fla. Mar. 3, 2015).

          “[D]amages are an essential element in pleading a RESPA

   claim.” Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241,

   1246 (11th Cir. 2016). “If a servicer fails to comply with

   RESPA, then the borrower may recover ‘any actual damages to

   the borrower as a result of the failure,’ as well as statutory

   damages      ‘in    the   case    of   a       pattern   of      noncompliance.’”

   Hernandez      v.    J.P.   Morgan     Chase       Bank,      No.    14-24254-CIV-

   GOODMAN, 2016 WL 2889037, at *6 (S.D. Fla. May 16, 2016)

   (quoting 12 U.S.C. § 2605(f)(1)). Actual damages include

   pecuniary damages, such as “out-of-pocket expenses incurred

   dealing with [a] RESPA violation,” “late fees,” and “denial

   of credit or denial [of] access to . . . [a] credit line.”

   Mintu v. Nationstar Mortg. LLC, No. 1:14-CV-3471-ODE-JCF,

   2015 WL 11622469, at *4 (N.D. Ga. Apr. 13, 2015) (citation

   omitted), report and recommendation adopted, No. 1:14-CV-

   3471-0DE-JCF,        2015   WL    11622473       (N.D.     Ga.      May   6,   2015).

   Plaintiffs may also recover non-pecuniary damages, including


                                              4
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 5 of 12 PageID 497




   for emotional distress. Ranger v. Wells Fargo Bank N.A., 757

   F. App’x 896, 902 (11th Cir. 2018). Importantly, to obtain

   actual damages, plaintiffs must “establish a causal link

   between”    the   alleged   RESPA   violation     and   their   damages.

   Renfroe, 822 F.2d at 1246.

         Here, the Munozes allege actual damages resulting from:

   (1) “CitiMortgage fail[ing] to refund the overcharges of

   principal, interest and improper late fees it collected from

   them”; (2) the “continuance of monthly overcharges in the

   monthly statements of the subsequent servicer which continued

   the errors created by CitiMortgage and false claim that the

   loan was in default and continued without abatement in the

   monthly statements of Cenlar”; (3) “time and money spent to

   send a QWR to Cenlar seeking correction of such errors, the

   cost of copying documents, postage fees, loss of work fees,

   travel expenses, interest and penalties on the loan,” and (4)

   emotional distress. (Doc. # 29 at ¶ 103-06).

         The Munozes’ claim for emotional distress is based on

   their hope “that their formal QWR under RESPA would finally

   get   CitiMortgage’s    attention       and   lead it   to correct   the

   account errors and resolve CitiMortgage’s baseless claims

   that [the Munozes’] loan payments were past due and that their

   deferred principal was now due [eighteen] years earlier than


                                       5
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 6 of 12 PageID 498




   the term of their modified loan agreement.” (Id. at ¶ 106).

   The Munozes further allege that had CitiMortgage “adequately

   responded    to    the    QWR    and       reasonably    investigated      and

   corrected the account errors, all of their emotional distress

   would have been avoided, but its failure to do so caused [the]

   Munozes     emotional     and     psychological          trauma    from    the

   uncertainty over whether they would ever be able to resolve

   the errors and the         fear they would lose their home was

   extremely emotionally distressful for them.” (Id. at ¶ 107).

   Additionally, the Munozes allegedly suffered “embarrassment

   and   emotional     distress     when      they   were    turned   down     for

   financing due to the reduction of their credit score.” (Id.

   at ¶ 108). The Court will address the sufficiency of each of

   these alleged actual damages in turn.

         Regarding the first two categories of actual damages –

   those resulting from overcharges, interest, and late fees –

   the   Munozes     have   failed to      sufficiently       show that      these

   damages     were    caused      by     CitiMortgage’s       alleged       RESPA

   violations. To the contrary, the facts indicate that these

   damages arose out of CitiMortgage’s alleged failure to recast

   their loan back in 2014 (Doc. # 29 at ¶ 18-21), while the QWR

   was not sent to CitiMortgage until 2019. (Id. at ¶ 53). Not

   only is there a temporal issue here, but because RESPA only


                                          6
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 7 of 12 PageID 499




   requires servicers to respond to QWRs related to servicing,

   and not loan modification, damages resulting from an alleged

   failure to modify or recast a loan, causing a mortgagee to

   pay alleged overcharges or additional interest, cannot form

   the basis of a RESPA claim. See Lawson v. Ocwen Loan Servicing

   LLC, No. 1:14-CV-2426-AT-JSA, 2015 WL 11256550, at *12 (N.D.

   Ga. Jan. 26, 2015) (“Rather, as noted, servicers are required

   only to respond to inquiries relating to servicing of the

   loan.” (emphasis in original)); Odum v. Specialized Loan

   Servicing, No. 1:15-CV-01949-MHC-JFK, 2016 WL 4582070, at *5

   (N.D. Ga. July 5, 2016) (“Communications concerning loan

   modification    do   not   constitute   a QWR   which must    request

   information about servicing the loan in order to trigger a

   response.”), report and recommendation adopted, No. 1:15-CV-

   1949-MHC, 2016 WL 4595940 (N.D. Ga. Aug. 1, 2016); Phillips

   v. Bank of Am. Corp., No. 5:10-CV-04561-EJD, 2011 WL 4844274,

   at *4 (N.D. Cal. Oct. 11, 2011) (“Additionally, it is unclear

   how Phillips could allege that damages that were listed in

   the May 17, 2010 letter resulted from Bank of America’s

   failure to respond to that same letter.”). The Court also

   notes that the amended complaint fails to provide any facts

   that the Munozes ever paid any late fees that CitiMortgage

   could have refunded. (Doc. # 29 at ¶¶ 38, 44) (noting that


                                     7
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 8 of 12 PageID 500




   the   Munozes    continued   to pay      only   their regular   monthly

   payments).

         As to the third category of actual damages – those

   resulting from the Munozes sending a QWR to Cenlar – nowhere

   in the facts of the amended complaint do they allege that

   they sent such a       QWR. (Doc. # 29). Indeed, the amended

   complaint discusses only a QWR sent to CitiMortgage in May

   2019. (Id. at ¶ 53). And, no such QWR is attached to the

   amended complaint. See Lawson, 2015 WL 11256550, at *12 (“He

   has failed to allege the information requested in the QWR,

   nor has he attached a copy of the QWR to the Complaint,

   indicating that he requested information expressly about the

   servicing of the Loan.”). Even if the QWR was included or if

   information contained within it was provided, the Court fails

   to see how CitiMortgage’s alleged RESPA violations causally

   relate to damages resulting from a purported QWR sent to

   Cenlar. There are no facts alleged in the amended complaint

   that the QWR sent to Cenlar was sent after the one sent to

   CitiMortgage, or that it was sent because of CitiMortgage’s

   alleged deficient responses. Accordingly, the Munozes have

   not sufficiently alleged any actual damages related to RESPA

   violations resulting from a QWR sent to Cenlar.

         Finally,    regarding    the       Munozes’   alleged   emotional


                                        8
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 9 of 12 PageID 501




   distress, the amended complaint still does not plausibly

   establish that such distress resulted from CitiMortgage’s

   alleged RESPA violations. The emotional distress alleged is

   primarily based on the Munozes’ hope that the QWR would

   resolve    the   issues    related   to    CitiMortgage’s    failure    to

   recast their mortgage. (Doc. # 29 at ¶ 106-07). The Munozes

   allege that the uncertainty of losing their home and not

   rectifying       these     errors    was     “extremely      emotionally

   distressful for them.” (Id. at ¶ 107). Additionally, the

   Munozes    notes   that    they   suffered    emotional    distress    and

   embarrassment “when they were turned down for financing due

   to [a] reduction of their credit score.” (Id. at ¶ 108).

           Setting aside the Munozes’ credit for a moment, like

   with the original complaint, this alleged emotional distress

   still      is    not      sufficiently      causally      connected    to

   CitiMortgage’s alleged RESPA violations. The facts in the

   amended complaint demonstrate that the emotional distress

   resulted from CitiMortgage’s decision to not recast their

   mortgage in 2014 – not their alleged deficient responses to

   a 2019 QWR. Stating in a conclusory fashion that the alleged

   RESPA violations caused the Munozes emotional distress – with

   no supporting factual basis – is insufficient.

           Additionally, the Munozes’ conclusory allegations that


                                        9
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 10 of 12 PageID 502




    CitiMortgage’s alleged RESPA violations somehow caused a drop

    in their credit score, and further emotional distress, is

    unavailing. (Doc. # 29 at ¶ 97). The Munozes again provide no

    factual basis for this alleged drop in credit score or for

    any actions that CitiMortgage took that would result in such

    a drop. The Munozes provide no date for or information about

    any delinquencies that CitiMortgage might have reported. See

    Midouin v. Downey Sav. & Loan Ass’n, F.A., 834 F. Supp. 2d

    95, 110-11 (E.D.N.Y. 2011) (dismissing a RESPA claim without

    prejudice because the plaintiff failed to provide sufficient

    information regarding the overdue payments allegedly reported

    to credit agencies, including when the delinquencies were

    reported to such agencies).

           Therefore, the Munozes have provided no basis upon which

    the Court can infer that their emotional distress derived

    from CitiMortgage’s inadequate responses to their May 2019

    QWR. See Love v. Everbank, No. 1:12-CV-03662-CAP-JCF, 2013 WL

    12061844, at *5-6 (N.D. Ga. Oct. 9, 2013) (finding a RESPA

    claim insufficiently pled where the plaintiff’s emotional

    distress stemmed from actions taken by the defendant that

    were    unrelated   to   the   QWR),   report   and   recommendation

    adopted, No. 1:12-CV-3662-CAP, 2013 WL 12063899 (N.D. Ga.

    Nov. 12, 2013); Selman v. CitiMortgage, Inc., No. 12-0441-


                                      10
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 11 of 12 PageID 503




    WS-B, 2013 WL 838193, at *9 (S.D. Ala. Mar. 5, 2013) (“[The

    complaint] states in generic terms that ‘as a result of

    CitiMortgage’s actions and inactions . . . plaintiffs have .

    . . suffered damage to their credit rating, mental anguish

    and mental distress. The . . . [complaint] does not connect

    any of these broad allegations (several of which predate the

    QWRs) to the alleged [Section] 2605(e) violation, or in any

    way suggest a direct relationship between the two. These

    allegations are insufficient to state a claim under RESPA.”

    (citations omitted)). Accordingly, the complaint fails to

    plausibly plead actual damages.

             Because “[u]nder Eleventh Circuit authority, a plaintiff

    who has suffered no actual damages for the failure to respond

    to   a     QWR   cannot   seek   statutory   damages   for   the   same

    violation,” the Munozes have again failed to allege statutory

    damages. Ross v. Nationstar Mortg., LLC, No. 1:17-cv-2098-

    ODE-JKL, 2017 WL 6994579, at *4 (N.D. Ga. Sept. 27, 2017),

    report and recommendation adopted, No. 1:17-CV-2098-ODE-JKL,

    2017 WL 6997141 (N.D. Ga. Oct. 13, 2017).

             Since the Munozes have failed to plead damages, which is

    an essential element of a Section 2605(e) claim, the entire

    claim fails. Renfroe, 822 F.3d at 1246. Therefore, the Motion

    is granted, and the amended complaint is dismissed without


                                        11
Case 8:20-cv-02311-VMC-AEP Document 37 Filed 02/11/21 Page 12 of 12 PageID 504




    prejudice.     Although     the   Court    previously       dismissed     the

    original complaint for this reason, the Court finds dismissal

    without prejudice appropriate. See Paschette v. Wells Fargo

    Bank, N.A., No. 6:11-cv-442-GAP-GJK, 2011 WL 3962274, at *2

    (M.D. Fla. Sept. 8, 2011) (providing the plaintiff with one

    last   leave   to   amend    although     he      had    again   failed   to

    sufficiently allege the damages element of RESPA).

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

    (1)    Defendant    CitiMortgage’s       Motion     to    Dismiss   Amended

           Complaint (Doc. # 31) is GRANTED.

    (2)    The amended complaint is DISMISSED without prejudice.

    (3)    Sheila and Raymond Munoz’s request for leave to file a

           second amended complaint is GRANTED. (Doc. # 34). The

           Munozes may file a second amended complaint by February

           25, 2021.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

    11th day of February, 2021.




                                        12
